Citation Nr: 1526465	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-41 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This case has since been transferred to the Phoenix, Arizona VARO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the March 2006 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has bilateral hearing loss due to events occurring during active service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, denying the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for bilateral hearing loss; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The RO denied service connection for bilateral hearing loss in a March 2006 rating decision.  The Veteran was notified the same month.  The Veteran did not initiate an appeal.  The Board concludes that the March 2006 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for bilateral hearing loss was denied in a March 2006 decision for lack of a diagnosis of hearing loss for VA purposes.  To reopen, new and material evidence must be received showing a current hearing loss disability. 

A September 2008 examination listed a diagnosis of moderate high-frequency sensorineural hearing loss, bilaterally.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is granted to this extent only. 


REMAND

The Board must remand the issue of service connection for bilateral hearing loss for additional development due to an inadequate medical examination.  

The Veteran contends he is entitled to service connection for bilateral hearing loss and tinnitus, which he asserts began in service as a result of acoustic trauma.  The Veteran's DD Form 214 shows his military occupational specialty was that of aircraft mechanic.  The September 2008 examination noted the Veteran's reported history of noise exposure to jet aircraft noise, engine noise, and tool noise while wearing hearing protection intermittently as a jet aircraft mechanic in the military.  The Veteran reported that after service, he worked in a control room for 5 years, in the construction trade around tools and equipment noise for 10 years, and as a dairy farmer.  

Based on audiometric results taken during the examination, the examiner diagnosed moderate high-frequency sensorineural hearing loss, bilaterally, and subjective, moderate, intermittent tinnitus bilaterally over the past 6 to 7 years.  The examiner concluded that there was no new evidence to contradict the previous rating decisions, noting that service medical records indicated "essentially stable hearing levels throughout military service", and therefore it was less likely that the Veteran's hearing loss was the result of military noise exposure.  The examiner further concluded that there was no documentation of tinnitus in the service medical records, and therefore it was not likely that the tinnitus was the result of military noise exposure.

On review, the Board notes that on entrance to service, the Veteran underwent a physical examination in February 1957.  Though an audiometric examination was not performed at the time, the examination did not note any hearing loss and the ears were marked as "normal."  On the accompanying report of medical history, the Veteran denied ear trouble or running ears.  In April 1959, the Veteran underwent another physical examination, including an audiogram, with hearing within normal limits from 200 to 4000 Hertz (Hz), but with results of 25 decibels (dB) at 6000 Hz and 50 dB at 8000 Hz in the left ear, and 0 dB for both frequencies in the right ear.  In a later February 1961 physical examination, audiometric results again showed 70dB at 8000 Hz in the left ear and 0 dB in the right ear, and was accompanied by a notation from the examiner stating, "High frequency hearing loss at 8000 CPS - slowly progressive since 1959."  Moreover, the February 1962 physical examination showed audiometric results of 45 dB at 8000 Hz in the left ear and 15 db at 8000 Hz in the right ear.  At the November 1964 examination, audiometric results showed 50 db at 6000 Hz in the left ear and 15 dB at 6000 Hz in the right ear.  

Although there is no entrance examination to which the later audiometric results may be compared, there is evidence of a shift in high frequency puretone thresholds during service, including the notation from the February 1961 examiner.  The service treatment records clearly show an increase in left ear high frequency hearing loss, and a shift from 0 dB to 15 dB at 6000 Hz in the right ear.  The September 2008 examiner did not address the significance of a threshold shift in service in the discussion of the etiology of the Veteran's hearing loss.  See Hensley v. Brown, 5 Vet App. 155, 157 (1993).  Therefore, the opinion is not based on a full and accurate history and a new medical opinion is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value). 

For the foregoing reasons, the Board finds that the claims folder should be returned to the September 2008 examiner for an addendum opinion as to whether the Veteran's bilateral hearing loss and tinnitus are directly related to service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the September 2008 examination (if available), or another appropriate medical professional, for the purpose of providing an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  

The examiner is asked to determine the following:

Whether it is at least as likely as not (i.e., at least a 50-50 probability or greater) that the Veteran's current bilateral hearing loss and tinnitus are related to military service, to include in-service noise exposure.  

In opining on the Veteran's bilateral hearing loss and tinnitus, the examiner is asked to do the following:  

(1) Consider the converted audiometric service findings from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units when rendering the opinion.  

(2) Consider the (i) February 1957 medical examination reflecting "normal" ears and report of medical history denying ear trouble; (ii) the April 1959 audiogram with results of 25(35) dB at 6000 Hz and 50(60) dB at 8000 Hz, in the left ear; (iii) the February 1961 audiogram with results of 70(80) dB at 8000 Hz in the left ear and the examiner notation, "High frequency hearing loss at 8000 CPS - slowly progressive since 1959"; (iv) the February 1962 audiogram showing 45(55) dB at 8000 Hz in the left ear and 15(25) db at 8000 Hz in the right ear; (v) the November 1964 audiogram showing 50(60) db at 6000 Hz in the left ear and 15(25) dB at 6000 Hz in the right ear; and (vi) the October 1965 audiogram showing 40(50) db at 6000 Hz in the left ear and 5(15) dB at 6000 Hz in the right ear, and the notation that the Veteran had high frequency hearing loss in the left ear. 

(3) Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood that military noise exposure caused permanent hearing damage; 

(4) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss; and 

(5) explain the likelihood tinnitus is due to in-service noise exposure on a delayed or latent onset theory of causation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Then, the AOJ/AMC should readjudicate the claims.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


